     Case 2:20-cv-01950-KJM-KJN Document 53 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN WILLIAMS,                                  No. 2: 20-cv-1950 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    UNKNOWN,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 8, 2021, plaintiff filed a copy of an Inmate Request for Interview

19   form. (ECF No. 50.) This form is addressed to K. Michels, Appeals, CCII. (Id.) In this form,

20   plaintiff seeks information regarding whether Sergeant Cherniss should hear plaintiff’s grievance

21   #130699. (Id.) At the top of this form plaintiff wrote, “Emergency Request, 5th Amendment

22   Violation, Self-Incrimination.” (Id.)

23          It does not appear that the Request for Interview Form filed July 8, 2021 requests court

24   action. In any event, Federal Rule of Civil Procedure 7(b) states that a request for a court order

25   must be made by motion. The Request for Interview Form filed July 8, 2021 is not a motion.

26   ////

27   ////

28   ////
                                                       1
     Case 2:20-cv-01950-KJM-KJN Document 53 Filed 07/26/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s Request for Interview Form filed

 2   July 8, 2021 (ECF No. 50) is disregarded.

 3   Dated: July 26, 2021

 4

 5
     Will1950.ord
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
